Determination unanimously confirmed without costs and petition dismissed. *1090Memorandum: Petitioner commenced this original proceeding pursuant to EDPL 207 seeking to annul respondent’s determination to acquire by condemnation a parcel of land owned by petitioner in order to build a sewage pump station. Contrary to petitioner’s contention, respondent properly complied with the procedural requirements of the Eminent Domain Procedure Law in condemning the property. Before deciding what parcel would be best suited for the pump station, respondent published notices in the local newspaper announcing a public hearing on the subject in accordance with EDPL 202. At the hearing, an engineering firm hired by respondent recommended petitioner’s property as the location of the pump station and recommended alternative locations as well, and petitioner was provided the opportunity to challenge the location and necessity for the proposed project (see, EDPL 203). Respondent’s determinations and findings were then published in the local newspaper within 90 days following the hearing (see, EDPL 204). Petitioner made no showing that the manner in which respondent proceeded was in bad faith (see, Village Auto Body Works v Incorporated Vil. of Westbury, 90 AD2d 502, 503).
Petitioner further contends that respondent failed to establish that a public use would be served by the condemnation. We disagree. The parcel is connected to the main sewer distribution system through respondent’s existing easement over the property, and respondent established that the parcel was needed to ensure access to the entire sewer system in order to accomplish the necessary upgrade work. Thus, we conclude that respondent made the required showing that the taking is “ ‘rationally related to a conceivable public purpose’ ” (Matter of Jackson v New York State Urban Dev. Corp., 67 NY2d 400, 425). (Original Proceeding Pursuant to EDPL 207.) Present— Pigott, Jr., P. J., Hayes, Scudder, Burns and Gorski, JJ.